Citation Nr: 1541841	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1975 to September 1979.  He also had subsequent service in the United States Navy Reserve, the United States Army Reserve, and the North Carolina Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for a right hip disorder and whether new and material evidence has been submitted to reopen claims for service connection claims for a lumbar spine disorder and leukemia.  However, in a September 2012 statement, the Veteran's representative withdrew the claims regarding leukemia and a right hip disorder.  The RO still issued a statement of the case (SOC) in April 2013 addressing the lumbar spine disorder claim.  Nevertheless, the Veteran limited his appeal to the issue of entitlement to an increased evaluation for PTSD in the June 2013 VA Form 9.  Therefore, these other issues are no longer on appeal, and no further consideration is needed.

The Board also notes that the Veteran had requested a hearing in his June 2013 VA Form 9.  However, he requested that the hearing be cancelled in a June 2015 statement.  As such, there is no outstanding hearing request.

The Board further acknowledges that the Veteran submitted a July 2015 notice of disagreement that appealed eleven issues that were denied in a September 2014 rating decision.  However, a July 2015 letter to the Veteran indicates that the RO is already taking steps to respond to the Veteran's written disagreement. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in June 2014 in connection with his claim for an increased evaluation for PTSD.  The examiner noted that the Veteran appeared to have adequate grooming and hygiene.  However, the evidence of record suggests that the Veteran's symptoms may have worsened since that examination.  In this regard, an August 2015 report of general information indicated that the Veteran had not showered for two weeks, and a July 2015 rating decision found that the Veteran was not competent to handle funds.  In addition, VA reports of general information dated in August 2015 and September 2015 have reported that the Veteran refuses to meet with his fiduciary or provide VA with his address; has behaved belligerently; and has threatened to have his fiduciary arrested.  

The Board also notes that the prior VA examiners have stated that the Veteran does not meet the criteria for PTSD and instead has an unspecified personality disorder.  It is unclear as to whether these ongoing symptoms noted above may be attributable to his service-connected PTSD or whether they can be delineated and attributed to a nonservice-connected disorder.

For these reasons, the Board finds that a VA examination and medical opinion are needed to ascertain the current severity and manifestations of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Southern Arizona VA Health Care System dated since June 2014.

2.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




